﻿
I deem it a privilege and an honour to extend to the President the warm felicitations of the delegation of Burma on his election as the President of the forty-third regular session of the General Assembly, we are confident that his long and brilliant career at the national level in his own country as well as on the international scene will stand him in good stead in guiding our deliberations to a fruitful conclusion.
I should also like to refer to the outstanding leadership provided by His Excellency Mr. Peter Florin, the outgoing President, to the international community during the preceding session of the General Assembly. 
It is with a sense of satisfaction that we wish to join other delegations in paying tribute to the Secretary-General,  Mr. Perez de Cuellar for his dedication to the Organization and for his tireless efforts in the cause of peace.
The agenda of the General Assembly portrays the diverse and complex nature of the issues that the United Nations faces in dealing with international problems in their global perspective. In the search for solutions, the universal nature of the Organization makes it possible to see and reflect the interest of the world at large although finding consensus to meet the interest of all has not always been easy. While many problems remain to be resolved, the Organization represents the hopes and aspirations of the world community and must therefore continue to serve as the essential instrument for harmonizing the relations between States and upholding the rule of law in international relations. We are encouraged to believe that the present international situation provides favourable opportunities for the United Nations to further its endeavours to preserve peace, increase international security and develop international co-operation.
Maintaining international peace and security is at the forefront of the agenda of the United Nations. However, the interdependent nature of the world is such that issues of peace and security cannot be separated from endeavours for the common well-being of the world's population. This in turn would depend much upon finding solutions to the problems of global development and the reduction of the disparities in the conditions of life of peoples.
Regional conflicts have been a particular feature of our international life and have constituted major obstacles to the implementation of the provisions of the Charter. They are a feature that is prevalent particularly in the developing areas of the world and have created obstacles to the security and well-being of peoples, exacerbated international tensions and brought about much suffering. There is the force and political will as well as a humanitarian dimension to finding solutions which will enhance the prospects for peace at the regional level.
The major Powers can do much in finding solutions to international problems. However the objective of ensuring international security requires the endeavours of all Members through the collective security system of the United Nations. In the final analysis, it is through the willingness of Member States to conduct their relations on the basis of the principles of the Charter that international security can be effectively enhanced.
The bilateral agreement between the two militarily most significant States constitutes the first essential step in the process of nuclear disarmament and its significance can be seen from the prospects for achieving further substantial measures.
Successful disarmament negotiations are of vital interest to all nations, and agreements between States that have the primary responsibilities should have a significant bearing on the efforts of the international community. The United Nations constitutes the centre stage for all such activities.
In Afghanistan, the United Nations, through the good offices of the Secretary-General, has played an important role in the achievement of the Accords, which are highly commendable. We believe that if the Geneva accords are implemented in good faith by all parties, the tragedy in which Afghanistan has been caught for nearly a decade will now come to an end and the Afghans themselves will once again be able to map out their future and reconstruct their land with the help of the international community.
The favourable international environment that is conducive to the resolution of  international conflicts is also noticeable in the quest for solutions to the problem of  Kampuchea. Year after year the Assembly has reaffirmed the basic principles of International relations with regard to Kampuchea. It is time that reason and fairness prevailed ever force. We hope that the people of Kampuchea, who have suffered for so long, will have the opportunity to work out a solution that will put them on the path of national reconciliation and reconstruction. It is a source of satisfaction for my delegation to observe the recent emergence of new, positive impulses which may be conducive to what the Assembly has been endeavouring to achieve for so many years - the peaceful and negotiated settlement of the question of Kampuchea.
With regard to the situation in Central America, the peace plan signed last year in Guatemala by the five Central American States reflects the desire of the peoples of Central America to live in peace, through a process of conciliation and co-operation, in accordance with the principles of self-determination and non-intervention. The prospects for peace in Central America should not be allowed to falter, and it is incumbent upon the international community to support such regional co-operation.
The question of Palestine, which has been recognized as the core of the Middle East problem, has been the focus of international attention as a result of the situation that prevails in the occupied territories. The tragedy of these events is a grim reminder of the urgent need to reach a just, comprehensive and peaceful solution of the Palestinian problem.
We feel that an international conference on the Middle East, under United Nations sponsorship, could serve as a useful vehicle in the search for a just and durable solution to the problem, provided all parties to the conflict are allowed to participate on an equal footing. The necessary foundations have already been laid in Security Council resolutions 242 (1967) and 338 (1973).
After much perseverance, the collective effort? of the Security Council have now resulted in a cease-fire between Iran and Iraq. The cease-fire constitutes the first essential step towards a negotiated settlement, through implementation of Security Council resolution 598 (1987), that would bring about a durable peace and an end to the suffering and devastation experienced by the peoples of both countries. We continue to place much hope in the efforts of the Security Council and in the important role of the Secretary-General in the peace-keeping efforts of the United Nations and in finding a solution to the conflict.
In southern Africa, the Assembly continues to face a situation in which the regime shows no sign of relenting in its efforts in maintaining the policies of apartheid. However, there are now significant developments with regard to the situation in the south-western region of Africa. The agreement on a set of principles for the establishment of peace in the region and recognition of the rights of the people of South West Africa to self-determination and freedom brings nearer the day of independence for Namibia. South Africa's intransigence and refusal to comply with the United Nations plan for Namibia constitute the obstacle to its implementation. It is hoped that the agreement reached will bring about without delay implementation of Security Council resolution 435 (1978), which constitutes the framework for the exercise by the Namibian people of their right to freedom and independence.
Needless to say, the root cause of South Africa's acts of destabilization  aggression and violation of the territorial integrity of neighbouring States Lies in the regime's racial policy of apartheid. Universal condemnation and the international call for the complete abrogation of the apartheid system have not been heeded by the South African regime. 
The international community, through efforts in the United Nations and elsewhere, must continue to give steadfast support to the people of South Africa in their struggle against the institutionalised system of racial discrimination practised by the Pretoria regime.
United Nations endeavours to foster and promote the economic and social well-being of all peoples are also a priority issue. Such efforts need to be focused on more balanced and equitable international relations and on narrowing the gap between the developed and the developing regions of the world.
The developing countries continue to face an increasingly difficult economic environment. The institutions which govern international economic relations and which were created for the purpose of facilitating the smooth functioning of the global economy have not been effective in meeting the needs of the vast transformation that has taken place in the pattern of the global economy. Fundamental to these changes is the growing interdependence of nations, the recognition of which would require a more favourable international economic environment that would help to overcome the imbalances in the world economy. The revival of multilateralism is keenly needed so that the process of meaningful dialogue in areas relating to international economic co-operation may begin.
The general debate in the Assembly sets the tone for co-operation between nations on affairs of international importance, for which this Organization was created, and the statements we have heard this year inspire us with confidence. At the same time, we note some remarks that do not contribute to the attainment of the purpose of our discussions, and which encroach upon what can be considered natters of an internal nature in the affairs of States. With these thoughts in mind, the delegation of Burma considers it relevant to mention developments that pertain to our country.  My country chartered the course of their history through crises and experienced situations which gravely affect their national life and result in turmoil and unrest and the occurrence of unavoidable incidents. Burma has recently passed through such a phase, which has deeply touted the hearts and minds of the nation, the Government and the people. In such a time, when there is a need to establish law and order, when there are moments of great danger and the nation is threatened, it is the duty and obligation of the authorities of the State to assume their responsibilities to overcome such difficulties.
The situation prevailing today is that our nation is overcoming a period of disruption and has achieved a reasonable measure of stability. No outside Power can prescribe for Burma what its future political destiny should be, for it is the right of peoples to determine their own future. In order that the Burmese people may be able to exercise their rights, the State authorities have announced and are making arrangements for the holding of general elections, which will be free and fair and in which all political parties will be able to participate so that the multi-party system of democracy to which the people have been aspiring may be successfully established.
With regard to the conduct of its foreign relations, Burma will continue to pursue its traditional independent and active foreign policy and maintain its relations with other countries on the basis of mutual respect and non-interference.
As the twentieth century draws to a close, profound changes that will shape life in the century ahead are taking place on the international scene. The problems that beset the world are many and complex and the destinies of nations have become more intertwined than ever before.
An atmosphere of optimism now prevails as nations express renewed faith in the United Nations. Such positive developments should bestow upon the Organization greater vitality and strength, as the universal forum for seeking solutions to the problems arising out of the complexities of our time, problems that affect all 
